DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/17/2021. Claims 14-17 & 19-27 are pending in this application. Claims 1-13 & 18 are canceled. Claims 22-27 are withdrawn. 
	Claims 14-17 & 19-21 are examined in this Office Action.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the reduced graphene oxide film is sandwiched between the textured glass and the metal mesh” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. “Improved Thermal Oxidation Stability of Solution-Processable Silver Nanowire Transparent Electrode by Reduced Graphene Oxide” in view of Shinghbabu et al. “Observation of large positive magneto-resistance in bubble decorated graphene oxide films derived from shellac biopolymer: a new carbon source and facile method for morphology-controlled properties”. 
Re claim 14, Ahn teaches, Figs. 4c-d, pages 6410-6413, a hybrid transparent conducting electrode comprising- 
-reduced graphene oxide film (rGO); 

-textured glass (glass substrate or PEN substrate) (resulted from high temperature),
wherein the reduced graphene oxide film (rGO) is coated (e.g. to coat rGO on the AgNW film) on the textured glass embedded (e.g. resulted after spin-coating AgNW inks on glass substrate and dried at 120C) with the metal mesh (AgNW), or the reduced graphene oxide film (rGO) is sandwiched between the textured glass and the metal mesh (e.g. AgNW film dipped into rGO solution) (it would have been obvious to a skilled person in the art, with undue experimentation, to substitute glass with PEN to achieve a stack of rGO/metal mess/textured glass). 

    PNG
    media_image1.png
    198
    400
    media_image1.png
    Greyscale

	Ahn does not explicitly teach the reduced graphene oxide film formed from vapors of shellac. 
	Singhbabu teaches “shellac can be used as new carbon source to produce transparent bubble decorated graphene oxide films” (abstract). 
As taught by Shinghbabu, one of ordinary skill in the art would utilize and modify shellac to form the reduced graphene oxide film as claimed, because shellac recognized as new carbon source, and it aids in minimizing the number of steps & avoiding toxic chemicals that are involved in chemical methods. 

(*) The limitation "from vapors of shellac" (including depositing, heating and cooling) is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claims 15-17 & 21, Ahn/Singhbabu does explicitly teach the reduced graphene oxide can sustain 6H hardness level; transparency range from about 70% to 85%; sheet resistance ranging from about 5ohm/sq to 100ohm/sq; and has corrosion rate about 0.0911 mm/year.  
	Ahn does teaches AgNW-rGO transparent electrode similar to the claimed invention, having high optical transmittance and lower sheet resistance, the rGO-covered AgNW layers showed resistance against corrosion (page 6413, 2nd col.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Ahn to obtain 6H hardness level, transparency ranging from 70% to 85%, sheet resistance and corrosion rate, because they are depended on many variable parameters such as thickness, number of coatings, selected materials, ambient environment, temperature, etc., and are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited hardness level, transparency, sheet resistance, and corrosion rate through routine experimentation to achieve desired characteristics of the formed device.
Re claim 19, Ahn teaches the reduced graphene oxide film is a monolayer or comprises plurality of layers (e.g. multilayers of rGO, page 6411, 2nd col.). 
	Re claim 20, Ahn teaches the metal mesh comprises metal or alloy, wherein the metal is selected from a group comprising copper, silver (e.g. AgNW), aluminium, gold, tin and nickel and the alloy is selected from a group comprising aluminium-zinc alloy, aluminium-silica alloy, copper-nickel alloy, bronze, nickel-chromium alloy, steel and mild steel.
4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. “Hydrogen reduced graphene oxide/metal grid hybrid film: toward high performance transparent conductive electrode for flexible electrochromic devices” in view of Shinghbabu.
Re claim 14, Qiu teaches, Figs. 1-4, pages 1-7, a hybrid transparent conducting electrode comprising- 
-reduced graphene oxide film (rGO); 
-metal mesh (Au grid); and 
-textured glass (PET substrate) (resulted from high temperature),
wherein the reduced graphene oxide film (rGO) is coated on the textured glass (PET) embedded with the metal mesh (Au) (Fig. 1b), or the reduced graphene oxide film (rGO) is sandwiched between the textured glass (PET) and the metal mesh (Au grid) (Fig. 4b). 

    PNG
    media_image2.png
    199
    291
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    231
    371
    media_image3.png
    Greyscale

Qiu does not explicitly teach the reduced graphene oxide film formed from vapors of shellac & glass material. 
	Singhbabu teaches “shellac can be used as new carbon source to produce transparent bubble decorated graphene oxide films” (abstract) & glass substrate (page 6513). 
As taught by Shinghbabu, one of ordinary skill in the art would utilize and modify shellac to form the reduced graphene oxide film and to obtain textured glass as claimed, because shellac recognized as new carbon source, glass is known material, and it aids in minimizing the number of steps & avoiding toxic chemicals that are involved in chemical methods. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shinghbabu in combination Ruoff/Lin due to above reason. 
(*) The limitation "from vapors of shellac" (including depositing, heating and cooling) is merely a product-by-process limitation. The patentability of a product does not depend on In re Thorpe, 227 USPQ 964, 966.
5.	Claims 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruoff et al. (US 2014/0313562) in view of Lin et al. (US 9,871,217) and Singhbabu. 
Re claim 14, Ruoff teaches, Figs. 2 & 3A-C, [0076-0078, 0099], a hybrid transparent conducting electrode comprising- 
-reduced graphene oxide film (rGO); 
-metal film (AgNW); and 
-textured glass (302)
wherein the reduced graphene oxide film (rGO) is coated on the textured glass embedded with the metal (AgNW) (e.g. result from spin coat and heating) or the reduced graphene oxide film is sandwiched between the textured glass and the metal mesh. 

    PNG
    media_image4.png
    201
    265
    media_image4.png
    Greyscale

	Ruoff does explicitly teach metal mesh. 
	Lin teaches “To fabricate the transparent conductive substrate having the metal mesh…spin coating process, rod coating process, drop casting process, or air spraying process” (col. 2, 2nd par.). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Ruoff due to above reason. 
Ruoff/Lin does not explicitly teach the reduced graphene oxide film formed from vapors of shellac. 
	Singhbabu teaches “shellac can be used as new carbon source to produce transparent bubble decorated graphene oxide films” (abstract). 
As taught by Shinghbabu, one of ordinary skill in the art would utilize and modify shellac to form the reduced graphene oxide film as claimed, because shellac recognized as new carbon source, and it aids in minimizing the number of steps & avoiding toxic chemicals that are involved in chemical methods. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shinghbabu in combination Ruoff/Lin due to above reason. 
(*) The limitation "from vapors of shellac" (including depositing, heating and cooling) is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claims 19 & 20, in combination cited above, Ruoff teaches the reduced graphene oxide film is a monolayer (Fig. 3B); and Lin teaches metal mesh comprises metal and is silver. 
Response to Arguments
6.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Applicant submits “Ahn does not describe presence of textured glass in the transparent electrode…Examiner states- “Ahn teaches PEN substrate for assessment of flexibility…the Applicant submits Ahn does not anticipate the claimed hybrid transparent electrode of independent claim 14”.
The examiner respectfully disagrees. 
 In pages 6410 & 6413, Ahn not only teach PEN substrate but also teaches glass substrate. The glass substrate was treated with UV/ozone then AgNW was spin-coated on the glass substrate and the dried at 120C for 5 mins. As compared to Ahn, the current claimed invention, page 7 discloses “the glass embedded with metal mesh is obtained by coating colloidal solution over the glass by technique including but not limited to drop casting and spin coating, followed by air drying the glass at temperature ranging from about 25° C. to 40° C. for about 60 seconds, which results in formation of crackle template on the glass.” Hence, one of ordinary skill in the art would easily recognizes a texture on glass due to spin coating process then heating at a certain temperature and time range. 
	Applicant submits “Ahn may describe hybrid transparent electrode, the electrode described therein does not disclose or suggest the combination components…the reduced graphene oxide film in the hybrid transparent electrode is formed by depositing vapor of shellac on the substrate”. 
	The examiner respectfully disagrees. 
	Claim 14 is directed to product claim not a process claim. Applicant also acknowledges in the remark that newly added feature “vapors of shellac” in amended claim 
	Applicant submits “the person skilled in the art would not derive a motivation from Singhbabu to deposit vapour of shellac on the target substrate to obtain reduced graphene oxide upon cooling”. 
	The examiner respectfully disagrees. 
	As discussed above, the newly added claimed feature is directed to process instead by combining depositing vapor of shellac, heating then cooling to form the claimed reduced graphene oxide film. Once the reduced graphene oxide formed upon cooling, vapor of shellac is no longer presented, especially, in the resulted structure. In the rejection, Singhbabu’s teachings was not relied upon the process but shellac material. Thus, Applicant’s argument relied on Singhbabu’s process is acknowledged but irrelevant, because Singhbabu’s process was not applied in the rejection, and because the claim is directed to product claim. 
In the current claimed invention, page 4, cites “carbon source of the reduced graphene oxide film is shellac” & page 11 cites “coating the feeder with the source of carbon (shellac) and heated in a furnace/chamber under vacuum to obtain hybrid transparent conducting electrode.” As compared to the current invention, Singhbabu teaches “shellac can be used as a new carbon source to produce transparent bubble decorated graphene oxide film” (abstract), and “the use of adhesive carbon source line shellac bio-polymer for the production of graphene oxide films on the substrate minimizes the number of steps and In re Leshin, 125 USPQ 416.
Applicant submits “the glass slide of Ruoff is not equivalent to textured glass described in the claimed hybrid transparent conducting electrode”. 
The examiner respectfully disagrees. 
Similar to the current invention that applying spin coating and drying the glass substrate to form crackle template on the glass, Ruoff teaches spin coat Ag NWs on glass slides, and exposing hybrid film to hydrazine vapor at 100C. The result in Figs. 3c of Ruoff shows textured glass resulted in structure RG-O/Au NP/Ag NW. Further, under BRI, textured glass can be either understood as crack formed on glass or texture of spin coated layer (e.g. 2nd & 3rd draws of Fig. 1 both showing texture on glass). Hence, a person skilled in the art would recognize the glass slide of Ruoff is equivalent to the textured glass as claimed. 
	As result, the rejections under Ahn, Singhbabu, Ruoff and Lin are maintained with explanation of newly added feature.  Details are include in the above rejections. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/28/22